Exhibit 10.45

 

PRICESMART, INC.

2013 EQUITY INCENTIVE AWARD PLAN

PERFORMANCE STOCK UNIT GRANT NOTICE AND
PERFORMANCE STOCK UNIT AGREEMENT

PriceSmart, Inc., a Delaware corporation (the “Company”), pursuant to the
PriceSmart, Inc. 2013 Equity Incentive Award Plan (the “Plan”), hereby grants to
the holder listed below (“Holder”), an award of performance stock units
(“Performance Stock Units” or “PSUs”) with respect to the number of shares of
the Company’s Common Stock (the “Shares”) indicated below.  Each PSU is hereby
granted in tandem with a corresponding dividend equivalent, as further described
in Article II of the Performance Stock Unit Agreement (the “Dividend
Equivalents”).  This award for Performance Stock Units and Dividend Equivalents
(this “Award”) is subject to all of the terms and conditions as set forth herein
and in the Performance Stock Unit Agreement attached hereto as Exhibit A (the
“Performance Stock Unit Agreement”) and the Plan, each of which are incorporated
herein by reference.  Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Grant Notice and the
Performance Stock Unit Agreement.

﻿

 

Holder:

 

Grant Date:

 

Total Number of PSUs Awarded:

 

Vesting Schedule:

[Specify vesting schedule and Performance Metrics]

 

In addition, if [the/either/any] Performance Metric has been achieved, then upon
the occurrence of a Change in Control, the unvested PSUs shall vest as of
immediately prior to the occurrence of a Change in Control.

Distribution Schedule:

The PSUs shall be distributable as they vest pursuant to the Vesting Schedule.

﻿





 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO PERFORMANCE STOCK UNIT GRANT NOTICE

﻿

Instructions:  Print this page, sign below and return the completed page to the
office of the Company’s general counsel.

﻿

By his or her signature below, Holder agrees to be bound by the terms and
conditions of the Plan, the Performance Stock Unit Agreement and the Performance
Stock Unit Grant Notice to which this signature page is attached.  Holder has
reviewed the Performance Stock Unit Agreement, the Plan and the Performance
Stock Unit Grant Notice in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this signature page and fully understands
all provisions of the Performance Stock Unit Grant Notice, the Performance Stock
Unit Agreement and the Plan.  Holder has been provided with a copy or electronic
access to a copy of the prospectus for the Plan.  Holder hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Performance Stock
Unit Grant Notice or the Performance Stock Unit Agreement. 

﻿

 

 

 

 

PRICESMART, INC.

 

HOLDER

By:

 

 

By:

 

Print Name:

 

 

Print Name:

 

Title:

 

 

 

 

Address:

9740 Scranton Road

 

 

 

﻿

San Diego, CA  92121

 

 

 

﻿

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
TO PERFORMANCE STOCK UNIT GRANT NOTICE

PRICESMART, INC.
PERFORMANCE STOCK UNIT AGREEMENT

Pursuant to the Performance Stock Unit Grant Notice (the “Grant Notice”) to
which this Performance Stock Unit Agreement (this “Agreement”) is attached, the
Company has granted to Holder the right to receive the number of PSUs set forth
in the Grant Notice, and their corresponding Dividend Equivalents pursuant to
Article II, subject to all of the terms and conditions set forth in this
Agreement, the Grant Notice and the Plan.  The Grant Notice and this Agreement
are subject to the Plan, the terms and conditions of which are incorporated
herein by reference.  In the event of any inconsistency between the Plan and
this Agreement, the terms of the Plan shall control.

ARTICLE I.

award of performance stock units

﻿

1.1    Award of Performance Stock Units.

(a)    Award.  In consideration of Holder’s service to the Company or any
Affiliate thereof, and for other good and valuable consideration, the Company
hereby grants to Holder the right to receive the number of PSUs set forth in the
Grant Notice and their corresponding Dividend Equivalents pursuant to Article
II, subject to all of the terms and conditions set forth in this Agreement, the
Grant Notice and the Plan.  Each PSU represents the right to receive one
Share.  Prior to actual issuance of any Shares, the Award, including the PSUs
and the Dividend Equivalents conferred hereby, represents an unsecured
obligation of the Company, payable only from the general assets of the Company.

(b)    Vesting; Effect of Termination of Service.  The PSUs subject to the Award
shall vest in accordance with the Vesting Schedule set forth in the Grant
Notice.  Unless and until the PSUs have vested in accordance with the Vesting
Schedule set forth in the Grant Notice, Holder will have no right to any
distribution with respect to such PSUs.  In the event of Holder’s Termination of
Service prior to the vesting of all of the PSUs, any unvested PSUs will
terminate automatically without any further action by the Company and be
forfeited without further notice and at no cost to the Company. 

(c)    Distribution of Shares.  

(i)    Shares of Common Stock, to which the Holder is entitled, shall be
distributed to Holder (or in the event of Holder’s death, to his or her estate)
with respect to such Holder’s vested PSUs within ten (10) days following the
date on which such PSUs vest pursuant to the Vesting Schedule set forth in the
Grant Notice, subject to the terms and provisions of the Plan and this
Agreement. 

(ii)    All distributions shall be made by the Company in the form of whole
shares of Common Stock.  Fractional Shares issuable upon vesting of the PSUs
shall be rounded down to the nearest whole Share.

(iii)    Neither the time nor form of distribution of Common Stock with respect
to the PSUs may be changed, except as may be permitted by the Administrator in
accordance with the Plan and Section 409A of the Code and the Treasury
Regulations thereunder.





A-1

 

--------------------------------------------------------------------------------

 



(d)    Generally. Shares issued under the Award shall be issued to Holder (or in
the event of Holder’s death, to his or her estate) in either (a) uncertificated
form or (b) certificate form.

1.2    Taxes.

(a)    Representation.  Holder has reviewed with Holder’s own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement.  Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

(b)    Tax Withholding.  Notwithstanding anything to the contrary in this
Agreement, the Company or its Affiliate, as applicable, shall have the authority
to deduct or withhold, or require Holder to remit to the Company or Holder’s
employer, an amount sufficient to satisfy any Tax Liability (as defined below)
with respect to any taxable event arising pursuant to this Agreement.  Holder
hereby authorizes either the Company or its Affiliate, as applicable, to satisfy
Holder’s obligations with regard to the Tax Liability by one or a combination of
the following, in the Company’s or its Affiliate’s, as applicable, discretion:

(i)    Withholding from the number of Shares otherwise issuable upon vesting of
the PSUs or pursuant to payment of Dividend Equivalents in shares of Common
Stock such number of shares of Common Stock having a Fair Market Value equal to
the Tax Liability;

(ii)    Deducting the amount of such Tax Liability from any Dividend Equivalent
to be paid in cash;

(iii)    Deducting the amount of such Tax Liability from other compensation
payable to Holder; 

(iv)    Electing to instruct any brokerage firm determined acceptable to the
Company for such purpose to sell on Holder’s behalf a whole number of shares of
Common Stock from those Shares issuable to Holder upon settlement of the PSUs or
the Dividend Equivalents as the Company determines to be appropriate to generate
cash proceeds sufficient to satisfy Holder’s Tax Liability (and any broker’s
fees and other costs of sale) and to remit the proceeds of such sale to the
Company or its Affiliate, as applicable, with respect to which the Tax Liability
arises; or

(v)    Any combination of the foregoing.

(c)    In the event of any broker-assisted sale of Shares in connection with the
payment of withholding taxes as provided in Section 1.2(b)(iv) above: (i) any
Shares to be sold through a broker-assisted sale will be sold on the day the Tax
Liability arises or as soon thereafter as practicable; (ii) such Shares may be
sold as part of a block trade with other participants in the Plan in which all
participants receive an average price; (iii) Holder will be responsible for all
broker’s fees and other costs of sale, and Holder agrees to indemnify and hold
the Company harmless from any losses, costs, damages, or expenses relating to
any such sale; (iv) to the extent the proceeds of such sale exceed the
applicable tax withholding obligation, the Company agrees to pay such excess in
cash to Holder as soon as reasonably practicable; (v) Holder acknowledges that
the Company or its designee is under no obligation to arrange for such sale at
any particular price, and that the proceeds of any such sale may not be
sufficient to satisfy the applicable tax withholding obligation; and (vi) in the
event the proceeds of such sale are insufficient to satisfy the applicable tax
withholding obligation, Holder agrees to pay immediately upon demand to the
Company or





A-2

 

--------------------------------------------------------------------------------

 



its Affiliate with respect to which the withholding obligation arises an amount
in cash sufficient to satisfy any remaining portion of the Tax
Liability.  Holder’s acceptance of this Award constitutes Holder’s instruction
and authorization to the Company and such brokerage firm to complete the
transactions described above. 

(d)    Holder is ultimately liable and responsible for any Tax Liability owed in
connection with the PSUs or the Dividend Equivalents, regardless of any action
the Company or any Affiliate takes with respect to any tax withholding
obligations that arise in connection with the PSUs or the Dividend
Equivalents.  Neither the Company nor any Affiliate makes any representation or
undertaking regarding the treatment of any tax withholding in connection with
the awarding, vesting or payment of the PSUs or the Dividend Equivalents or the
subsequent sale of the Shares.  The Company and its Affiliates do not commit and
are under no obligation to structure this Award to reduce or eliminate Holder’s
tax liability.

(e)    For purposes of this Agreement, the “Tax Liability” shall mean all U.S.
federal, state, local and any non-U.S. withholding or other taxes applicable to
the taxable income of Holder resulting from the grant of Shares or the lapse or
removal of the restrictions set forth in this Agreement or otherwise pursuant to
this Agreement.  To avoid negative accounting treatment, the Company shall
withhold for the Tax Liability by considering applicable minimum statutory
withholding amounts or other applicable withholding rates.

﻿

1.3    Conditions to Issuance of Stock Certificates.  The Company shall not be
required to issue or deliver any Shares upon settlement of the PSUs prior to
fulfillment of all of the conditions set forth in Section 11.4 of the Plan.

ARTICLE II.

Dividend EquivalentS

﻿

2.1    Dividend Equivalents.  Notwithstanding Section 3.2 hereof, for so long as
unvested PSUs are outstanding under this Agreement, Holder shall have the right
specifically described herein and no others, to receive distributions (the
“Dividend Equivalents”) from the Company equal to any dividends or other
distributions (cash or securities) that would have been distributed to Holder if
each then-unvested PSU were instead an outstanding Share owned by Holder;
provided, however, that such Dividend Equivalents will only be payable upon the
satisfaction of the Performance Metrics.  The Dividend Equivalents shall be paid
on the vest date once the Performance Metrics have been deemed by the
Compensation Committee to be achieved pursuant to the Vesting Schedule set forth
in the Grant Notice, subject to any applicable tax withholding as provided in
Section 1.2, but in no event shall such Dividend Equivalents be paid later than
the March 15 of the calendar year following the year in which the related
dividend or distribution is declared.

﻿

2.2    Termination of Eligibility for Dividend Equivalents.  In no event shall
Holder be eligible for a Dividend Equivalent (i) with respect to any dividend or
distribution the record date for which is after Holder’s Termination of Service,
or (ii) with respect to any PSU that has been terminated prior to the applicable
record date of the dividend or distribution for any reason.

2.3    No Adjustments.  Notwithstanding anything to the contrary contained in
Section 13.2 of the Plan, no adjustment shall be made to any unvested PSUs
pursuant to Section 13.2 of the Plan with respect to any dividend or
distribution to the extent that Dividend Equivalents are paid to Holder in
connection therewith.





A-3

 

--------------------------------------------------------------------------------

 



2.4    Separate Payments.  Dividend Equivalents and any amounts that may become
distributable in respect thereof shall be treated separately from the PSUs and
the rights arising in connection therewith for purposes of the designation of
time and form of payments required by Section 409A of the Code.

ARTICLE III.

OTHER PROVISIONS

3.1    Award and Interests Not Transferable.  This Award, including the PSUs
awarded hereunder and the corresponding Dividend Equivalents awarded hereunder,
and the rights and privileges conferred hereby, may not be sold, pledged,
assigned or transferred in any manner other than by will or the laws of descent
and distribution, unless and until the Shares issuable pursuant to the Award
have been issued, and all restrictions applicable to such Shares have lapsed.
This Award and the rights and privileges conferred hereby, including the PSUs
and the corresponding Dividend Equivalents awarded hereunder, shall not be
liable for the debts, contracts or engagements of Holder or his or her
successors in interest and shall not be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

3.2    Rights as Stockholder.  Neither Holder nor any person claiming under or
through Holder shall have any of the rights or privileges of a stockholder of
the Company in respect of any Shares issuable hereunder unless and until
certificates representing such Shares (which may be in uncertificated form) will
have been issued and recorded on the books and records of the Company or its
transfer agents or registrars, and delivered to Holder (including through
electronic delivery to a brokerage account).   After such issuance, recordation
and delivery, Holder shall have all the rights of a stockholder of the Company,
including with respect to the right to vote the Shares and the right to receive
any cash or share dividends or other distributions paid to or made with respect
to the Shares.

3.3    Forfeiture and Claw-Back Provisions.  Holder hereby acknowledges and
agrees that the PSUs and any Shares issuable upon distribution thereof are
subject to the provisions of Section 11.5 of the Plan.

3.4    Adjustments.  Holder acknowledges that the PSUs, including the vesting of
the PSUs and the number of Shares issuable upon distribution thereof, are
subject to adjustment in the discretion of the Administrator upon the occurrence
of certain events as provided in this Agreement and Section 13.2 of the Plan.

3.5    No Right to Continued Service or Awards; Not a Contract of Employment or
Service. 

(a)    Nothing in the Plan, the Grant Notice, or this Agreement shall confer
upon Holder any right to continue in the employ or service of the Company or any
Affiliate, shall form part of any contract of employment or service between the
Company or any Affiliate and Holder, or shall interfere with or restrict in any
way the rights of the Company and any Affiliate, which rights are hereby
expressly reserved, to discharge or terminate the services of Holder at any time
for any reason whatsoever, except to the extent expressly provided otherwise in
a written agreement between the Company or any Affiliate and Holder.

(b)    The grant of the PSUs is a one-time benefit and does not create any
contractual or other right or interest to receive a grant of Awards or benefits
in lieu of Awards in the future or otherwise. 





A-4

 

--------------------------------------------------------------------------------

 



Future grants, if any, will be at the sole discretion of the Company.  In
addition, the value of the PSUs and the Shares issuable upon distribution
thereof is an extraordinary item of compensation outside the scope of any
employment contract.  As such, neither the PSUs, the Dividend Equivalents nor
the Shares issuable upon distribution thereof are part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. The future value of the underlying Common Stock is
unknown and cannot be predicted with certainty.

(c)    The rights or opportunity granted to Holder to receive an Award of PSUs
or Dividend Equivalents shall not give Holder any rights or additional rights
and if Holder ceases to be employed by Holder’s employer, Holder shall not be
entitled to compensation for the loss of any right or benefit or prospective
right or benefit under the Plan (including, in particular but not by way of
limitation, any Awards held by him or her which lapse or are forfeited by reason
of his or her ceasing to be employed by Holder’s employer) whether by way of
damages for unfair dismissal, wrongful dismissal, breach of contract or
otherwise. 

(d)    Holder shall not be entitled to any compensation or damages for any loss
or potential loss which he or she may suffer by reason of being unable to
acquire or retain the PSUs, the Dividend Equivalents or the Shares issuable upon
distribution thereon, or any interest in the PSUs, Dividend Equivalents or
Shares in consequence of the loss or Termination of Service with Holder’s
employer for any reason whatsoever (whether or not the termination is ultimately
held to be wrongful or unfair).

(e)    Holder acknowledges that a fundamental purpose of the Award of PSUs and
Dividend Equivalents represented by this Agreement is to provide an incentive
for Holder to maintain continued employment with Holder’s employer (as to which
the Company has an interest in maintaining management stability).

(f)    By accepting the grant of the PSUs and Dividend Equivalents and not
renouncing it, Holder is deemed to have agreed to the provisions of this Section
3.5.

3.6    Governing Law; Severability; Venue.   The laws of the State of Delaware
shall govern the interpretation, validity, administration, enforcement and
performance of the terms of this Agreement regardless of the law that might be
applied under principles of conflicts of laws.  Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.  Any suit brought with respect to the Award, the Grant Notice, the
Plan or this Agreement shall be brought in the state or federal courts sitting
in San Diego County, California, the parties hereby waiving any claim or defense
that such forum is not convenient or proper.  The jurisdiction agreement
contained in this Section 3.6 is made for the benefit of the Company only, and
the Company retains the right to bring proceedings in any other court of
competent jurisdiction.  By signing the Grant Notice, Holder is deemed to have
agreed to submit to such jurisdiction.  THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING.

3.7    Conformity to Securities Laws.  Holder acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the U.S. Securities and Exchange
Commission, including, without limitation, Rule 16b-3 under the Exchange
Act.  Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations.  To the extent permitted by applicable law,
the Plan, the Grant Notice and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.





A-5

 

--------------------------------------------------------------------------------

 



3.8    Limitations Applicable to Section 16 Persons.  Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Grant Notice, this Agreement and the Award shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule.  To the extent permitted by Applicable Law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.9    Amendment, Suspension and Termination.  To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall impair any
rights or obligations under the Award in any material way without the prior
written consent of Holder.

3.10    Notices.  Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s corporate headquarters or to the then-current email
address for the Secretary of the Company, and any notice to be given to Holder
shall be addressed to Holder at the most recent physical or email address for
Holder listed in the Company’s personnel records. By a notice given pursuant to
this Section 3.10, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.11    Successors and Assigns.  The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

3.12    Section 409A.  This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
the Shares issuable pursuant to the PSUs and the Dividend Equivalents
corresponding thereto shall be distributed to Holder no later than the later
of:  (a) the fifteenth (15th) day of the third month following Executive’s first
taxable year in which such PSUs or Dividend Equivalents, as applicable, are no
longer subject to a substantial risk of forfeiture, and (b) the fifteenth (15th)
day of the third month following first taxable year of the Company in which such
benefit is no longer subject to substantial risk of forfeiture, as determined in
accordance with Section 409A of the Code and any Treasury Regulations and other
guidance issued thereunder.  To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.  Each
payment under this Agreement shall be considered a separate and distinct payment
for purposes of Section 409A of the Code. 

3.13    Paperless Administration.  By accepting this Award, Holder hereby agrees
to receive documentation related to the Award by electronic delivery, such as a
system using an internet website or interactive voice response, maintained by
the Company or a third party designated by the Company.

3.14    Entire Agreement.  The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all oral, implied or written promises, statements, understandings, undertakings
and agreements between the Company and Holder with respect to the subject matter
hereof, including without limitation, the provisions of any employment agreement
or offer letter regarding equity awards to be awarded to Holder by the Company,
or any other oral, implied or written promises, statements, understandings,
undertakings or agreements by the Company or any of its representatives
regarding equity awards to be awarded to Holder by the Company.





A-6

 

--------------------------------------------------------------------------------

 



3.15    Data Protection.    Holder hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of Holder’s
“Data” (as defined below) by and among, as applicable, the Company and its
Affiliates (the “Company Group”) for the purpose of administering his or her
participation in the Plan.  For purposes of this Section 3.15, “Data” means
Holder’s personal information, including, but not limited to, Holder’s name,
home address and telephone number, date of birth, social security number, or
other identification number, salary, nationality, job title, any Shares of stock
or directorships held in the Company and details of all Awards held by
Holder.  Holder understands that Data will be transferred to such stock plan
service providers as may be selected by the Company, which are assisting the
Company with the implementation, administration and management of the
Plan.  Holder understands that the recipients of the Data may be subject to
different data privacy laws and protections than those in Holder’s
country.  Holder authorizes the Company Group and any other possible recipients
which may assist the Company with administering the Plan to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of administering Holder’s participation in the Plan. Holder understands that he
or she may, at any time, request additional information about this consent
(including a list with the names and addresses of all recipients of the Data),
or withdraw this consent, by contacting in writing Holder’s local human
resources representative.  Withdrawal of this consent may affect Holder’s
ability to participate in the Plan.

3.16    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

3.17    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

﻿



A-7

 

--------------------------------------------------------------------------------